Citation Nr: 0821350	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-12 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the claims folder was subsequently returned 
to the RO in New York, New York.

Although the RO has determined that new and material evidence 
has been submitted to reopen the appellant's claim, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board also notes that the veteran initiated an appeal 
with respect to other issues, but specifically limited his 
appeal to the PTSD issue in the substantive appeal submitted 
in April 2006.  The Board will limits its consideration 
accordingly.

The record also reflects that the veteran was scheduled for a 
Board hearing at the RO in May 2008, but he failed to appear 
without explanation and has not requested that the hearing be 
rescheduled.  Therefore, his request for a Board hearing is 
considered withdrawn.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in 
an unappealed rating decision dated in September 1997.  

2.  The subsequently received evidence includes evidence that 
is neither cumulative nor redundant of the evidence 
previously of record and is sufficient to raise a reasonable 
possibility of substantiating the claim.

3.  The veteran does not have PTSD, he did not participate in 
combat with the enemy, and the injuries sustained by him in 
April 1977 were not the result of a personal assault.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The Board has determined that new and material evidence has 
been presented to reopen this claim.  Therefore, no 
additional development is required before the Board decides 
the claim to reopen.

With respect to the reopened claim, the record reflects that 
in a letter mailed in June 2007, the RO provided the veteran 
with adequate VCAA notice, to include notice that he should 
submit any pertinent evidence in his possession.  This letter 
also provided the notice required by 38 C.F.R. § 3.304(f) in 
response to a claim for service connection for PTSD resulting 
from a personal assault.  

Although this notice was sent after the initial adjudication 
of the claim to reopen and the veteran has not been provided 
notice with respect to the disability-rating or effective-
date element of the claim, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for right knee 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim is no more than 
harmless error.  Moreover, following the provision of the 
required notice and the receipt of all pertinent evidence, 
the RO adjudicated the claim on a de novo basis in November 
2007.  There is no indication or reason to believe that the 
ultimate decision of the RO on the merits of this claim would 
have been different had VCAA notice been provided at an 
earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the appeal.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran was denied entitlement to service connection for 
PTSD in an unappealed rating decision, dated in September 
1997, based on the RO's determination that there was 
insufficient evidence to establish that the veteran had a 
valid diagnosis of PTSD.  The RO specifically noted that the 
one diagnosis of PTSD documented in the record was rendered 
by a social worker and that the social worker did not 
adequately support the diagnosis.

The subsequently received evidence includes an April 2004 
examination report noting a diagnosis of PTSD by a nurse 
practitioner and a December 2004 VA examination report noting 
that the examining physician diagnosed a "history suggestive 
of PTSD."  The April 2004 examination did address the 
veteran's history of facial trauma in service, although the 
veteran stated at that time he did not know how his injuries 
were incurred.  The December 2004 diagnosis was based, in 
part, on the veteran's complaints of symptoms consistent with 
PTSD.  This is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim and is sufficient to 
raise a reasonable possibility to substantiate the claim.  
Accordingly, it is new and material and reopening of the 
claim is in order.







Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Although the record contains medical diagnoses of PTSD based 
primarily on the veteran's history, the record does not show 
that the veteran participated in combat with the enemy or 
contain credible supporting evidence of a non combat stressor 
supporting a diagnosis of PTSD.  With respect to combat, the 
veteran's service records indicate that he was a general 
warehouseman.  The veteran has not received the Purple Heart 
Medal, Combat Action Ribbon or other indicia of combat.  
While personnel records show that he served in the Pacific 
Theatre during the Vietnam Era, there is no evidence that he 
served in Vietnam.  Moreover, according to the veteran's VA 
Form 9, he is not claiming that he has PTSD as a result of a 
combat stressor. 

Instead, he is claiming that he has PTSD as a result of a 
personal assault in April 1977 in which he sustained facial 
injuries.  The contemporaneous service medical records 
pertaining to treatment of the injuries sustained in April 
1977 show that they were incurred as a result of a fall.  
They include no reference to the veteran being assaulted.  
Moreover, at the April 2004 VA examination in which a nurse 
practitioner diagnosed PTSD, the veteran reported that he had 
no recollection of how his injuries were sustained in April 
1977.  He was still unable to recall the circumstances of the 
injuries at the time of the December 2004 examination in 
which a diagnosis of history suggestive of PTSD was rendered.  
Moreover, there is no corroborating evidence of the alleged 
personal assault.

The Board also notes that the preponderance of the medical 
evidence shows that the veteran does not meet the criteria 
for a diagnosis of PTSD.  In this regard, the Board notes 
that while a nurse practitioner diagnosed PTSD in April 2004, 
she reported entirely normal mental status findings.  
Moreover, the physician who examined the veteran in December 
2004 determined that the veteran did not meet the criteria 
for a diagnosis of PTSD.  In addition, VA outpatient records 
reflecting treatment and evaluation of the veteran show that 
he has been diagnosed with substance abuse, major depressive 
disorder and a history of PTSD.  They do not show that he has 
been found to have PTSD.   

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for PTSD is granted.

Entitlement to service connection for PTSD is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


